Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 22, 2012                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
  145411                                                                                               Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
                                                                                                           Brian K. Zahra,
                                                                                                                      Justices
  LOWRY HOLDING COMPANY, INC., d/b/a
  LOWRY COMPUTER PRODUCTS, INC., and
  MICHAEL LOWRY,
           Plaintiffs-Appellees,
  v                                                                 SC: 145411
                                                                    COA: 303694
                                                                    Livingston CC: 09-024626-CK
  GEROCO TECH HOLDING CORP.,
  GEROCO TECH INTERNATIONAL CORP., and
  CARL CORLLEY,
           Defendants-Appellants.

  _________________________________________/

        On order of the Court, the application for leave to appeal the May 24, 2012
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 22, 2012                    _________________________________________
           s1015                                                               Clerk